Luke, J.
The defendant was indicted for the offense of assault with intent to murder and was convicted of shooting at another not in his own defense. The evidence authorized the conviction. There is no merit in the assignments of error upon excerpts from the charge of the court. The charge of the court was adjusted to the evidence and the defendant’s statement. For no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., ooneur.